DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/07/2021, 10/19/2021, 09/23/2022 and 10/25/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites the limitation “processing cryptocurrency exchange at least one computer processor via a computer network in communication with a first blockchain network”. It appears the limitation “cryptocurrency exchange” is unintentionally missing an “a” prior to the term, and also the limitation “at least one computer processor” is unintentionally missing a “by” or “using” prior to the term. Appropriate correction is required.
Claims 2-10 are also objected to as they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-10:
Step 1
Claims 1-10 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices as well as commercial or legal interactions. For instance, the claim is an example of fundamental economic principles or practices because it involves the fundamental economic principle or practice of escrow. Also, the claim is an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
processing cryptocurrency exchange at least one computer processor via a computer network in communication with a first blockchain network
computationally processing a nonfungible token (NFT) which is a unique cryptographic digital asset that is nonexchangeable on the cryptocurrency exchange
holding, in computer memory, the nonfungible token (NFT) in a first escrow digital wallet of a first blockchain network, the nonfungible token (NFT) available for electronic trade by a seller and associated with a trade value
monitoring a balance of fungible tokens owned by a buyer and transferred from a second blockchain network to a second escrow digital wallet of the first blockchain network
in response to detecting that the balance monitored represents the trade value, electronically transferring, simultaneously, (i) the nonfungible token (NFT) from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer, and (ii) the balance of fungible tokens from the second escrow digital wallet to a second digital wallet of the second blockchain network, the second digital wallet owned by the seller

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “processing cryptocurrency exchange at least one computer processor via a computer network in communication with a first blockchain network”, “cryptocurrency exchange”, “computer memory”, “first blockchain network” and “second blockchain network” merely serve as a tool to perform the abstract idea. Further, the additional element “computationally”, “cryptographic digital”, “digital”, “electronic” and “electronically” generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-10 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the following underlined claim elements as abstract ideas. The claim recites the abstract idea of sale of nonfungible physical assets. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the nonfungible token, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
wherein the nonfungible token (NFT) represents a nonfungible physical asset owned by the seller 
wherein ownership of the nonfungible physical asset is transferred from the seller to the buyer due to completion of the transferring of (i) and (ii)
Claim 3 recites the following underlined claim elements as abstract ideas. The claim recites additional details of the type of data included in the first and second escrow wallets, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the first and second escrow digital wallets are associated with a same or different trusted third party
Claim 4 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
transferring the fungible tokens, owned by the buyer, from a third digital wallet of the second blockchain network to the second escrow digital wallet, the third digital wallet owned by the buyer
Claim 5 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
transferring the fungible tokens from the third digital wallet to the second escrow digital wallet via a cross-chain communications network
transferring the balance of fungible tokens from the second escrow digital wallet to the second digital wallet via the cross-chain communications network
Claim 6 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein transferring the fungible tokens from the third digital wallet to the second escrow digital wallet includes performing multiple fungible token transfers each associated with a respective value that is less than the trade value
Claim 7 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of escrow expiration and use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the nonfungible token, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the nonfungible token (NFT) is associated with an expiration term
wherein, in an event the expiration term expires, the computer-implemented method further comprises: 
transferring the balance of fungible tokens from the second escrow digital wallet of the first blockchain network to a third digital wallet of a second blockchain network, the third digital wallet owned by the buyer
transferring the nonfungible token (NFT) from the first escrow digital wallet to a fourth digital wallet of the first blockchain network, the fourth digital wallet owned by the seller
Claim 8 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of escrow expiration and use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
detecting expiry of the expiration term and wherein the detecting is performed via a smart contract
Claim 9 recites the following non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the monitoring, detecting, and transferring are performed via a smart contract
Claim 10 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the first and second blockchain networks are configured to communicate via a cross-chain communications network to enable transfer of fungible tokens therebetween and wherein the cross-chain communications network is based on at least one of a Polkadot, Cosmos, International Blockchain Consulting (IBC), or Interledger network

Claims 11-20:
Step 1
Claims 11-20 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 11 recites (i.e., sets forth or describes) an abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. Specifically, but for the additional elements, claim 11 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices as well as commercial or legal interactions. For instance, the claim is an example of fundamental economic principles or practices because it involves the fundamental economic principle or practice of escrow. Also, the claim is an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a first blockchain network, the first blockchain network configured to 
hold the nonfungible token (NFT) in a first escrow digital wallet, the nonfungible token (NFT) available for trade by a seller and associated with a trade value
a second blockchain network, the second blockchain network communicatively coupled to the first blockchain network via a cross-chain communications network
the first blockchain network configured to: 
monitor a balance of fungible tokens owned by a buyer and transferred from a second blockchain network to a second escrow digital wallet of the first blockchain network via the cross-chain communications network
in response to detecting that the balance monitored represents the trade value, transfer, simultaneously, (i) the nonfungible token (NFT) from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer, and (ii) the balance of fungible tokens from the second escrow digital wallet to a second digital wallet of the second blockchain network via the cross-chain communications network, the second digital wallet owned by the seller

Step 2A Prong Two
Claim 11 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “first blockchain network”, “second blockchain network” and “cross-chain communications network” merely serve as a tool to perform the abstract idea. Further, the additional element “digital” generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 11, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 11-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 12 recites the following underlined claim elements as abstract ideas. The claim recites the abstract idea of sale of nonfungible physical assets. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the nonfungible token, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
wherein the nonfungible token (NFT) represents a nonfungible physical asset owned by the seller
wherein ownership of the nonfungible physical asset is transferred from the seller to the buyer due to completion of the transfer of (i) and (ii)
Claim 13 recites the following underlined claim elements as abstract ideas. The claim recites additional details of the type of data included in the first and second escrow wallets, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the first and second escrow digital wallets are associated with a same or different trusted third party
Claim 14 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the second blockchain network is configured to transfer the fungible tokens, owned by the buyer, from a third digital wallet of the second blockchain network to the second escrow digital wallet, the third digital wallet owned by the buyer
Claim 15 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the second blockchain network is configured to transfer the fungible tokens from the third digital wallet to the second escrow digital wallet, via the cross-chain communications network, based on a first smart contract
the first blockchain network is configured to transfer the balance of fungible tokens from the second escrow digital wallet to the second digital wallet, via the cross- chain communications network, based on a second smart contract
Claim 16 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the first smart contract is configured to cause the second blockchain network to transfer the fungible tokens from the third digital wallet to the second escrow digital wallet by causing the second blockchain network to perform multiple fungible token transfers each associated with a respective value that is less than the trade value
Claim 17 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of escrow expiration and use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the nonfungible token, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea, and generally links the use of the judicial exception to a particular technological environment, that being of computer-implemented sales and digital assets.
wherein the nonfungible token (NFT) is associated with an expiration term
wherein, in an event the expiration term expires, the first blockchain network is further configured to:
transfer the balance of fungible tokens from the second escrow digital wallet of the first blockchain network to a third digital wallet of a second blockchain network, the third digital wallet owned by the buyer
transfer the nonfungible token (NFT) from the first escrow digital wallet to a fourth digital wallet of the first blockchain network, the fourth digital wallet owned by the seller
Claim 18 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of escrow expiration and use of escrow wallets for the sale and transfer of a nonfungible token in exchange for fungible tokens, wherein the nonfungible token and fungible tokens are moved from escrow wallets to wallets of a buyer and seller. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the first blockchain network is further configured to detect expiry of the expiration term via a smart contract
Claim 19 recites the following non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the first blockchain network is further configured to employ a smart contract to perform the monitor, detect, and transfer operations
Claim 20 recites the following non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the cross-chain communications network is based on at least one of a Polkadot, Cosmos, International Blockchain Consulting (IBC), or Interledger network

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,288,736 B1 to Jette el al. (hereinafter “Jette”).

Claim 1: 
Jette discloses:
processing cryptocurrency exchange (Abstract; 12:62 to 13:8, 25:23-33, 31:51 to 32:6, 32:51 to 33:5) at least one computer processor (11:23 to 12:6, 36:13-49) via a computer network in communication with a first blockchain network (8:49-62, 36:63 to 37:10)
computationally processing a nonfungible token (NFT) which is a unique cryptographic digital asset that is nonexchangeable on the cryptocurrency exchange (7:63 to 8:6, 13:6-8)
holding, in computer memory, the nonfungible token (NFT) (25:62 to 26:20) in a first escrow digital wallet of a first blockchain network (Abstract; 24:50-57), the nonfungible token (NFT) available for electronic trade by a seller and associated with a trade value (Abstract; 12:62 to 13:8, 25:23-33, 31:51 to 32:6, 32:51 to 33:5)
monitoring a balance of fungible tokens owned by a buyer (21:46-63, 26:21-31, 31:18-50) and transferred (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50) from a second blockchain network (8:7-23, 26:47-54) to a second escrow digital wallet (Abstract; 24:50-57) of the first blockchain network (8:7-23, 26:47-54)
in response to detecting that the balance monitored represents the trade value (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5), electronically transferring, simultaneously, (i) the nonfungible token (NFT) from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer, (Abstract; 12:62 to 13:8, 25:23-33, 31:51 to 32:6, 32:51 to 33:5) and (ii) the balance of fungible tokens from the second escrow digital wallet to a second digital wallet of the second blockchain network, the second digital wallet owned by the seller (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5)

Claim 2: 
Jette discloses all limitations of claim 1. Jette further discloses:
wherein the nonfungible token (NFT) represents a nonfungible physical asset owned by the seller and wherein ownership of the nonfungible physical asset is transferred from the seller to the buyer due to completion of the transferring of (i) and (ii) (Abstract; 7:63 to 8:6, 13:6-8)

Claim 3: 
Jette discloses all limitations of claim 1. Jette further discloses:
wherein the first and second escrow digital wallets are associated with a same or different trusted third party (Abstract; 24:50-57)




Claim 4: 
Jette discloses all limitations of claim 1. Jette further discloses:
transferring the fungible tokens, owned by the buyer, from a third digital wallet of the second blockchain network to the second escrow digital wallet, the third digital wallet owned by the buyer (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50)

Claim 5: 
Jette discloses all limitations of claim 4. Jette further discloses:
transferring the fungible tokens from the third digital wallet to the second escrow digital wallet (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50) via a cross-chain communications network (8:49-62, 36:63 to 37:10)
transferring the balance of fungible tokens from the second escrow digital wallet to the second digital wallet (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5) via the cross-chain communications network (8:49-62, 36:63 to 37:10)

Claim 9: 
Jette discloses all limitations of claim 1. Jette further discloses:
wherein the monitoring, detecting, and transferring are performed via a smart contract (9:41 to 11:22, 21:46 to 22:27, 24:50-57, 25:23-33, 26:47-54)




Claim 10: 
Jette discloses all limitations of claim 1. Jette further discloses:
wherein the first and second blockchain networks are configured to communicate via a cross-chain communications network to enable transfer of fungible tokens therebetween and wherein the cross-chain communications network is based on at least one of a Polkadot, Cosmos, International Blockchain Consulting (IBC), or Interledger network (8:49-62, 36:63 to 37:10)

Claim 11: 
Jette discloses:
a first blockchain network (8:7-23, 26:47-54), the first blockchain network configured to hold the nonfungible token (NFT) (7:63 to 8:6, 13:6-8) in a first escrow digital wallet (Abstract; 24:50-57), the nonfungible token (NFT) available for trade by a seller and associated with a trade value (Abstract; 12:62 to 13:8, 25:23-33, 31:51 to 32:6, 32:51 to 33:5)
a second blockchain network (8:7-23, 26:47-54), the second blockchain network communicatively coupled to the first blockchain network via a cross-chain communications network (8:49-62, 36:63 to 37:10)
the first blockchain network configured to (8:7-23, 26:47-54)
monitor a balance of fungible tokens owned by a buyer (21:46-63, 26:21-31, 31:18-50) and transferred (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50) from a second blockchain network (8:49-62, 36:63 to 37:10) to a second escrow digital wallet (Abstract; 24:50-57) of the first blockchain network (8:49-62, 36:63 to 37:10) via the cross-chain communications network (8:49-62, 36:63 to 37:10)
in response to detecting that the balance monitored represents the trade value (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5), transfer, simultaneously, (i) the nonfungible token (NFT) from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer, (Abstract; 12:62 to 13:8, 25:23-33, 31:51 to 32:6, 32:51 to 33:5) and (ii) the balance of fungible tokens from the second escrow digital wallet to a second digital wallet of the second blockchain network via the cross-chain communications network, the second digital wallet owned by the seller (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5)

Claim 12: 
Jette discloses all limitations of claim 11. Jette further discloses:
wherein the nonfungible token (NFT) represents a nonfungible physical asset owned by the seller and wherein ownership of the nonfungible physical asset is transferred from the seller to the buyer due to completion of the transfer of (i) and (ii) (Abstract; 7:63 to 8:6, 13:6-8)

Claim 13: 
Jette discloses all limitations of claim 11. Jette further discloses:
wherein the first and second escrow digital wallets are associated with a same or different trusted third party (Abstract; 24:50-57)




Claim 14: 
Jette discloses all limitations of claim 11. Jette further discloses:
wherein the second blockchain network is configured to transfer the fungible tokens, owned by the buyer, from a third digital wallet of the second blockchain network to the second escrow digital wallet, the third digital wallet owned by the buyer (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50)

Claim 15: 
Jette discloses all limitations of claim 14. Jette further discloses:
wherein the second blockchain network is configured to transfer the fungible tokens from the third digital wallet to the second escrow digital wallet (12:62 to 13:8, 25:34-61, 26:21-31, 31:18-50), via the cross-chain communications network (8:49-62, 36:63 to 37:10), based on a first smart contract (9:41 to 11:22, 21:46 to 22:27, 24:50-57, 25:23-33, 26:47-54)
the first blockchain network is configured to transfer the balance of fungible tokens from the second escrow digital wallet to the second digital wallet (Abstract; 10:21-34, 21:46-63, 26:32-37, 31:18 to 32:6, 32:51 to 33:5), via the cross- chain communications network (8:49-62, 36:63 to 37:10), based on a second smart contract (9:41 to 11:22, 21:46 to 22:27, 24:50-57, 25:23-33, 26:47-54)





Claim 19: 
Jette discloses all limitations of claim 11. Jette further discloses:
wherein the first blockchain network is further configured to employ a smart contract to perform the monitor, detect, and transfer operations (9:41 to 11:22, 21:46 to 22:27, 24:50-57, 25:23-33, 26:47-54)

Claim 20: 
Jette discloses all limitations of claim 11. Jette further discloses:
wherein the cross-chain communications network is based on at least one of a Polkadot, Cosmos, International Blockchain Consulting (IBC), or Interledger network (8:49-62, 36:63 to 37:10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jette in view of Mastering Bitcoin by Andreas M. Antonopoulos (hereinafter “Mastering Bitcoin”).

Claim 6: 
Jette discloses all limitations of claim 4. Jette does not disclose:
performing multiple fungible token transfers each associated with a respective value that is less than the trade value
Mastering Bitcoin, an analogous art of blockchain transactions, discloses:
performing multiple fungible token transfers each associated with a respective value that is less than the trade value (pages 112-120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jette to include performing multiple fungible token transfers each associated with a respective value that is less than the trade value, as disclosed in Mastering Bitcoin. One or ordinary skill in the art would have been motivated to do so in order to improve usability and ease of fungible token transfers (Mastering Bitcoin, pages 112-120).

Claim 16: 
Jette discloses all limitations of claim 15. Jette does not disclose:
causing the second blockchain network to perform multiple fungible token transfers each associated with a respective value that is less than the trade value
Mastering Bitcoin, an analogous art of blockchain transactions, discloses:
causing the second blockchain network to perform multiple fungible token transfers each associated with a respective value that is less than the trade value (pages 112-120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jette to include causing the second blockchain network to perform multiple fungible token transfers each associated with a respective value that is less than the trade value, as disclosed in Mastering Bitcoin. One or ordinary skill in the art would have been motivated to do so in order to improve usability and ease of fungible token transfers (Mastering Bitcoin, pages 112-120).

Allowable Subject Matter
Claims 7-8 and 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The closest prior art of record is US 11,288,736 B1 to Jette el al. (hereinafter “Jette”). Jette teaches:
wherein the nonfungible token (NFT) is associated with an expiration term (22:1-10, 31:18-50)
Therefore, the prior art does not teach, neither singly nor in combination the following:
wherein, in an event the expiration term expires, the computer-implemented method further comprises: transferring the balance of fungible tokens from the second escrow digital wallet of the first blockchain network to a third digital wallet of a second blockchain network, the third digital wallet owned by the buyer; and transferring the nonfungible token (NFT) from the first escrow digital wallet to a fourth digital wallet of the first blockchain network, the fourth digital wallet owned by the seller

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685